WOOD, J.
Upon the issue of nul tiel record, you must exhibit .a record that we can receive — one either authenticated according to the act of congress, or an examined copy. The record here is not authenticated in either way. It is not attested and duly certified— nor is the deposition of the magistrate of an examined copy of his -docket; but of independent facts, corresponding in some particulars, with the transcript, and in others explanatory, as with respect to the S. for Solomon bnt there is no reference to the transcript, nor proof that there is any docket entry. This kind of proof is inadmissible of a judgment or record which must be inspected by the court on this issue. But if it were duly authenticated, it appears to be of a judgment rendered on the nineteenth of October, while that "^declared ujmn is of a judgment rendered on the twenty-third [431 of October, and, as no such record is exhibited to our inspection as that in issue, we must find for' the defendant. On the issue made up to the court, we have-no evidence that there is such a record as the plaintiff declares upon; 6 O. 44.
There is also an issue upon nil de.bet (see 5 O. 545) which must go to a jury.
(See 1 Blkf. 60; nul tiel record nullity.)